UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-23776 DARA BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Delaware 04-3216862 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 8601 Six Forks Road, Suite 160 Raleigh, North Carolina (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (919) 872-5578 (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90days.YesRNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesRNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyR (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes£NoR The number of shares outstanding of the Registrant’s common stock as of May 11, 2015 was 19,755,595. Table of Contents Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements - Unaudited 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART II - OTHER INFORMATION Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Mine Safety Disclosures. 23 Item 5. Other Information 23 Item 6. Exhibits 23 PART I - FINANCIAL INFORMATION Item1.Financial Statements DARA BIOSCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS(Unaudited) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory, net Prepaid expenses and other assets, current portion Total current assets Furniture, fixtures and equipment, net Restricted cash Intangible assets, net Goodwill Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued compensation License milestone liability Deferred revenue Other financing agreements – Capital lease obligation, current portion Total current liabilities Deferred lease obligation Capital lease obligation, net of current portion Total liabilities Stockholders’ equity: Preferred stock, $0.01 par value, 1,000,000 shares authorized at March 31, 2015 and December 31, 2014. Series A Preferred stock, 4,800 shares designated, 468 shares issued and outstanding at March 31, 2015 5 5 and December 31, 2014. Series B2 Preferred stock, 15,000 shares designated, 50 shares issued and outstanding at March 31, 2015 and December 31, 2014. 1 1 Series C1 Preferred stock, 12,500 shares designated, 117 shares issued and outstanding at March 31, 2015 1 1 and December 31, 2014. Common stock, $0.01 par value, 75,000,000 shares authorized, 19,755,595 shares issued and outstanding at March 31, 2015 and December 31, 2014. Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 DARA BIOSCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Net revenues $ $ Costs and expenses: Cost of goods sold Sales and marketing Research and development General and administrative Depreciation and amortization of intangibles Total costs and expenses Loss from operations ) ) Other income (expense): Other income, net – Interest (expense), net ) ) Other income ) Net loss before income tax expense ) ) Income tax expense – – Consolidated net loss ) ) Loss attributable to noncontrolling interest – Loss attributable to controlling interest $ ) $ ) Basic and diluted net loss per common share attributable to controlling interest $ ) $ ) Shares used in computing basic and diluted net loss per common share The accompanying notes are an integral part of these consolidated financial statements. 4 DARA BIOSCIENCES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Three Months ended March 31, 2015 SeriesA Series B-2 Series C-1 Additional Total Convertible Convertible Convertible Paid-In Accumulated Stockholders’ Preferred Stock Preferred Stock Preferred Stock Common Stock Capital Deficit Equity Shares Amount Shares Amount Shares Amount Shares Amount Balance at December 31, 2014 $
